DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/05/2020. Claims 1-7 and 9-28 are currently pending in the application. Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species as indicated by the applicant in the RESPONSE TO ELECTION REQUIREMENT, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2019. Claims 1-7, 9-11 and 24-28 are currently considered below:
Response to Arguments
The claim objections in the previous Office action dated 08/06/2020 have been withdrawn in light of the amendment to claims.
In response to the rejections under 35 U.S.C. 103, Applicant has amended independent claims to include new limitation and provided on pages 10-11 argument which has been fully considered but it is not persuasive because, Kwak, at least Figs. 1, 4 and 6, discloses a data line 200 crossing the first dummy gate/scan lines 110 in a pad/peripheral area surrounding the display area D/A; Kwak, at least Fig. 6, discloses the data line 200 disposed on the lower surface of the second interlayer insulating layer 4 or the data line 200 disposed on the second interlayer insulating layer 4 as viewed from the bottom of the substrate 1; and Kwak, at least Fig. 6, discloses the second interlayer insulating layer 4 above the first dummy electrode [221/ 211].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claims 1 and 24, these claims recite a limitation, “the second interlayer insulating layer above the first dummy electrode” in last two lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 10, discloses the second interlayer insulating layer IL2 being on the first dummy electrode UEC1. However, the original disclosure does not explicitly disclose the second interlayer insulating layer IL2 being over the first dummy electrode UEC1, as claimed, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 2-7, 9-11 and 25-28, these claims are therefore rejected for at least the reason set forth independent claim 1 or 24.
Notice to Applicant(s)
The current claims 1 and 24 are amended to be no longer generic to all indicated species. Since the current claims 1 and 24 are read in the species I and IV, but not in the species II, III, V and VI, the withdrawn claims 12-20 including limitations of species II, III, V and/or VI would not be considered to be allowable, if the claim 1 is allowable.
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al. (US 2002/0093474 A1; hereinafter Toyoshima) in view of Kwak (US 6,384,878 B1,) and further in view of Jung (US 2014/0117320 A1.)
As per claim 1, Toyoshima discloses a display device (see at least Fig. 1; ¶ [0166], a LCD device or an electroluminescence display device) comprising: 
pixels disposed in a display area (see at least Figs. 1-2; ¶ [0073], disclosing pixels in a display area 48, each pixel comprising elements 41-43;) 
data lines connected to the pixels, the data lines configured to provide data signals to the pixels (see at least Figs. 1-2; ¶ 0095], disclosing data lines DL1-DLm connected to the pixels, the data lines configured to provide data signals to the pixels;)
see at least Figs. 1-2, 4, 5; ¶ 0095], disclosing scan lines GL1-GLn connected to the pixels, the scan lines configured to provide scan signals OUT1-OUTn to the pixels;) and
dummy scan lines intersecting the data lines in a peripheral area surrounding the display area (see at least Fig. 1; ¶ 0068], disclosing dummy scan lines [GLn+1, GLn+2] intersecting the data lines [DL1-DLm] in a peripheral area 49 surrounding the display area 48;) and
a first dummy electrode (see at least Fig. 6A; ¶ [0106], disclosing a first dummy electrode DiE,)
wherein each of the pixels comprising a transistor comprising a gate electrode, a source electrode , and a drain electrode (see at least Figs. 2A, 2B, disclosing each pixel comprising a transistor TFT 41 comprising a gate electrode G, a source electrode S, and a drain electrode D,)  
wherein a portion of the first dummy electrode overlaps with a first dummy scan line of the dummy scan lines (see at least Fig. 6A; ¶ [0106], disclosing a portion of the first dummy electrode overlaps with a first dummy scan line [GLn+1 or GLn+2] of the dummy scan lines [GLn+1, GLn+2],) and 
 a data line crosses the first dummy scan line (see at least Figs. 1 and 6A, disclosing a data line DL crosses the first dummy scan line [GLn+1 or GLn+2].)

Toyoshima is silent to the first dummy electrode disposed on the first interlayer insulating layer, the data line disposed on the second interlayer insulating layer above the first dummy electrode, and a detailed structural arrangement of the transistor, as claimed.

However, in the same field of endeavor, Kwak discloses a related display device (see at least Fig. 1) comprising:
pixels disposed in a display area (see at least Fig. 1, disclosing a plurality of pixels in the display area D/A;) 
data lines connected to the pixels (see at least Fig. 1, disclosing data lines 200 connected to the pixels, the data lines configured to provide data signals to the pixels;)
scan lines connected to the pixels (see at least Fig. 1, disclosing scan lines 100 connected to the pixels;) and
see at least Fig. 1; Col. 3:41-43, disclosing dummy gate/scan lines 110 intersecting the data lines 200 in a pad/peripheral area surrounding the display area D/A;) and
a first dummy electrode (see at least Figs. 4, 6, disclosing a first dummy electrode [221 and/or 211],)
wherein each of the pixels comprises a transistor (see at least Fig. 1, disclosing each pixel in the display area D/A comprising a transistor TFT) which comprises: an interlayer insulating layer (3, 4) comprising a first interlayer insulating layer (3) covering the gate electrode (100) and a second interlayer insulating layer (4) disposed on the first interlayer insulating layer (3) (see at least Fig. 4-6,)
wherein the first dummy electrode is disposed on the first interlayer insulating layer (see at least Fig. 6, disclosing the first dummy electrode [221/ 211] disposed on the first interlayer insulating layer 3,)
wherein a data line crossing the first dummy scan line is disposed on the second interlayer insulating layer above the first dummy electrode (see at least Figs. 1, 4 and 6, disclosing a data line 200 crossing the first dummy gate/scan lines 110 in a pad/peripheral area surrounding the display area D/A; see at least Fig. 6, disclosing the data line 200 disposed on the lower surface of the second interlayer insulating layer 4 or the data line 200 disposed on the second interlayer insulating layer 4 as viewed from the bottom of the substrate 1; see at least Fig. 6, disclosing the second interlayer insulating layer 4 above the first dummy electrode [221/ 211],) and 
wherein a portion of the first dummy electrode overlaps with a first dummy scan line of the dummy scan lines (see at least Figs. 4, 6, disclosing a portion of the first dummy electrode [221/ 211] overlapping with a first dummy scan line of the dummy scan lines 110) to form a dummy storage capacitor Ctt outside the display area (see at least Col. 5:31-33,) thereby avoiding defects caused by electrostatic charges without limiting the storage capacitance inside the display area and reducing manufacturing costs (see at least Col. 6:56-64.)
Toyoshima, as discussed above, discloses “the portion of the first dummy electrode overlapping with a first dummy scan line of the dummy scan lines” and “a data line crossing the first dummy scan line,” but is silent to “the first dummy electrode disposed on the first interlayer insulating layer” and “the data line disposed on the second interlayer insulating layer above the first dummy electrode.” Kwak, as discussed above, teaches “the portion of the first dummy electrode overlapping with a first dummy scan line of the dummy scan lines,” “the first dummy electrode disposed on the first interlayer insulating layer,” and “the data line disposed on the second interlayer insulating layer above the first dummy electrode,” to form a dummy storage capacitor Ctt outside the display area, thereby avoiding defects caused by electrostatic charges without limiting the storage capacitance inside the display area and reducing manufacturing costs. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Toyoshima display device to include “the first dummy electrode disposed on the first interlayer insulating layer” and “the data line disposed on the second interlayer insulating layer above the first dummy electrode” to form a dummy storage capacitor Ctt outside the display area, in view of the teaching in the Kwak reference, to improve the above modified display device of the Toyoshima reference for the predictable result of avoiding defects caused by electrostatic charges without limiting the storage capacitance inside the display area and reducing manufacturing costs.

The above modified Toyoshima further discloses the display device being a LCD or an electroluminescence display device (or see Toyoshima at least ¶ [0166],) but is silent to a detailed structural arrangement of the transistor, as claimed.
However, in the same field of endeavor, Jung discloses an electroluminescence display device (see at least Fig. 1; ¶ [0039]:1-2) comprising a plurality of pixels P, each pixel comprising a transistor (see at least Fig. 3, a TFT Ta) comprising: 
an active pattern (an active layer 102a;) 
a gate electrode (104a) disposed on the active pattern (102a) with a gate insulating layer (113) interposed therebetween (see at least Fig. 3;) 
an interlayer insulating layer (123, 105) comprising a first interlayer insulating layer (123) covering the gate electrode (104a) and a second interlayer insulating layer (105) disposed on the first interlayer insulating layer (see at least Fig. 3; ¶ [0057];) and 
source and drain electrodes disposed on the interlayer insulating layer, the source and the  drain electrodes each being connected to the active pattern (see at least Fig. 3, disclosing a horizontal portion of the element 106sa, as the claimed source electrode, disposed on the interlayer insulating layer [105, 123]; and a horizontal portion of the element 106da, as the claimed drain electrode, disposed on the interlayer insulating layer [105, 123]; and the source and the  drain electrodes each being connected to the active pattern 102a.)

Toyoshima, as discussed above, discloses the electroluminescence display device, but is silent to a detailed structural arrangement of the transistor of each pixel. Jung, as discussed above, remedies for such Toyoshima deficiency of the detailed structural arrangement of the transistor, as claimed. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Jung reference remedying such Toyoshima deficiency of the detailed structure of the transistor, as claimed, or to modify the Toyoshima electroluminescence display device to include the detailed structure of the transistor, in view of the teaching in the Jung reference.
According, the above combination of Toyoshima, Kwak, and Jung obviously renders all limitations of this claim.

As per claim 2, the above modified Toyoshima obviously renders the scan lines and the dummy scan lines extending in a first direction and the data lines extending in a second direction intersecting the first direction (see Toyoshima at least Fig. 1, disclosing the scan lines [G1-Gn] and the dummy scan lines [GLn-1, GLn-2] extending in a first direction and the data lines [DL1-DLm] extending in a second direction intersecting the first direction.)
As per claim 3, the above modified Toyoshima obviously renders the dummy scan lines being not connected to the pixels (see Toyoshima at least Figs. 3A-3B; ¶ [0074], disclosing that each of the dashed boxes does not include at least a pixel capacity 42, i.e., the dashed boxes are not pixels; see the pixels shown in Fig. 3A.)
As per claim 4, the above modified Toyoshima obviously renders that a difference between the magnitude of a data signal supplied to pixels disposed on first pixel rows and the magnitude of a data signal supplied to pixels disposed on second pixel rows is compensated corresponding to changes of dummy scan signals supplied to the dummy scan lines (see Toyoshima at least Figs. 1, 3A-3B; ¶ [0079], disclosing that a difference between the magnitude of a data signal supplied to pixels disposed on first pixel rows [e.g., GL1-GLn-2] and the magnitude of a data signal supplied to pixels disposed on second pixel rows [e.g., GLn-1, GLn] is compensated corresponding to changes of dummy scan signals supplied to the dummy scan lines [GLn+1, GLn+2]; also see Kwak at least Col. 3:41-62 teaching the same.)
As per claim 5, the above modified Toyoshima obviously renders the second pixel rows disposed under the first pixel rows (see the discussion in the rejection of claim 4) and the scan signals supplied earlier to the pixels disposed on the first pixel rows than the pixels disposed on the second pixel rows (see Toyoshima at least Fig. 5.)
As per claim 6, the above modified Toyoshima obviously renders a capacitance formed between the dummy scan line and the data line intersecting the dummy scan line (see Toyoshima at least Figs. 1, 3B; ¶ [0079], disclosing a parasitic capacitance formed between the dummy scan line and the data line intersecting the dummy scan line; also see Kwak at least Fig. 4, teaching the same.)
As per claim 7, the above modified Toyoshima obviously renders a scan driver configured to supply scan signals to the scan lines and to supply the dummy scan signals to the dummy scan lines (see Toyoshima at least Figs. 1, 4, disclosing a scan driver 2 configured to supply scan signals [OUT1-OUTn] to the scan lines [G1-Gln] and to supply the dummy scan signals [OUTn+1, OUTn+2] to the dummy scan lines [GLn+1, GLn+2].)
As per claim 9, the above modified Toyoshima obviously renders the portion of the first dummy electrode forms a capacitance between the first dummy electrode and the first dummy scan line (see the discussion in the rejection of claim 1; or see Kwak at least Fig. 4 and 6; Col. 5:30-32, disclosing the portion of the first dummy electrode 221 forming a capacitance Ctt between the first dummy electrode 221 and the first dummy scan line 110.)
As per claim 10, the above modified Toyoshima obviously renders the first dummy electrode connected to a data line crossing the first dummy scan line through a contact hole passing through the second interlayer insulating layer (see Kwak at least Figs. 4, 6, disclosing the first dummy electrode 221 connected to a data line 200 crossing the first dummy scan line 110 through a contact hole passing through the second interlayer insulating layer 4 and having an element 310 disposed in the contact hole.)  
As per claim 11, the above modified Toyoshima obviously renders wherein a magnitude of a data signal supplied to the data line is changed corresponding to a change of the dummy scan signal supplied to the first dummy scan line (see Toyoshima at least Figs. 1, 3A-3B; ¶ [0079], disclosing that a difference between the magnitude of a data signal supplied to pixels disposed on first pixel rows [e.g., GL1-GLn-2] and the magnitude of a data signal supplied to pixels disposed on second pixel rows [e.g., GLn-1, GLn] is compensated corresponding to changes of dummy scan signals supplied to the dummy scan lines [GLn+1, GLn+2]; also see Kwak at least Col. 3:41-62 teaching the same.)
As per claims 24-26, see the rejection of claims 1, 3, 7 and 11 for similar limitations.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Kwak and Jung, as applied to claim 24 above, and further in view of ONO (US 2012/0169799 A1.)
As per claim 27, the above modified Toyoshima, as discussed in the rejection of claim 1, discloses the display device being an electroluminescence display device (or see Toyoshima at least ¶ [0166]) and each of the scan signals providing to a scan line, but is silent to “each of the scan signals comprising a plurality of low level sections” as claimed.
However, in the same field of endeavor, ONO discloses an electroluminescence display device (see at least Figs. 1, 3) comprising a plurality of scan lines (133) connected to the pixels (11), the scan lines configured to provide scan signals to the pixels (see at least Fig. 4A) and each of the scan signals comprising a plurality of low level sections (see at least Fig. 4A, disclosing each of the scan signals comprising a plurality of low level sections including at least a first low level section during a reset period, a second low level section during a threshold voltage detection period, a third low level section during a storing period,) so as to improve the image display quality (see at least ¶ [0020], ¶ [0022].)
Toyoshima, as discussed above, discloses each of the scan signals providing to a scan line, but is silent to “each of the scan signals comprising a plurality of low level sections” as claimed. Jung, as discussed above, discloses each of the scan signals comprising a plurality of low level sections so as to improve the image display quality. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the Toyoshima electroluminescence display device to include “each of the scan signals comprising a plurality of low level sections” in view of the teaching in the ONO reference, to improve the above modified display device of Toyoshima for the predictable result of improving the image display quality.

claim 28, the above modified Toyoshima obviously renders the pixels comprising pixels disposed on first pixel rows and pixels disposed on second pixel rows (see Toyoshima at least Fig. 1, disclosing the pixels comprising pixels disposed on first pixel rows [e.g., GL1-GLn-2]  and pixels disposed on second pixel rows [e.g., GLn-1, GLn]) and the magnitude of a data signal supplied to the pixels disposed on the second pixel rows is changed in response to the dummy scan signals being supplied to the dummy scan lines (see at least Figs. 1, 3A-3B; ¶ [0079], disclosing the magnitude of a data signal supplied to the pixels disposed on the second pixel rows [e.g., GLn-1, GLn] is changed in response to the dummy scan signals being supplied to the dummy scan lines [GLn+1, GLn+2]; also see Kwak at least Col. 3:41-62 teaching the same.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626